Atkinson, Presiding Justice.
A judgment for a sum of money was recovered in tlie municipal court of Atlanta, and thereafter the defendant instituted a suit against the plaintiff in the same court and recovered a judgment for a larger amount. The plaintiff in the second suit desired to set off his judgment against the first judgment, but on the date of its rendition the plaintiff in the first judgment formally transferred for value his interest therein to a third person. Execution based thereon was levied, and garnishment was served. An affidavit of illegality was interposed. An equitable suit was brought by the defendant named in the first judgment, against the plaintiff and his transferee, his attorney, and the levying officer, to enjoin all the proceedings in the municipal court and to consolidate them in the one action in the superior court, and to cancel the transfer on the ground of fraud, so *326that the judgment might be credited by way of set off against the second judgment, and to avoid multiplicity of actions. The evidence at interlocutory hearing demanded a finding in favor of validity of the transfer. The evidence being of such character on that controlling question, the judge did not err in refusing to enjoin the proceedings in the municipal court. Even though the municipal court of Atlanta would not have jurisdiction to cancel the contract of transfer on the ground of fraud, the proceedings in that court should not be enjoined upon evidence in the suit for injunction which shows that there was no fraud. Judgment affirmed.
No. 12060.
January 11, 1938.

All the Justices concur.

Willidm A. Thomas, for plaintiffs.
Lawton Halley, for defendants.